DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 5 (and thereby dependent claim 6) is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 5-6 have not been further treated on the merits.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thereby dependent claims 2-6), the phrase "an inverted configuration" in line 10 renders the claim(s) indefinite because an inverter configuration was already introduced in line 2 of the claim, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the inverted configuration of line 2 or introduce a new, additional inverted configuration.  To move 
Claim 4 (and thereby dependent claims 5 and 6) recites the limitation "said valve device" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claims 7-9, the phrase "the body" in the last line of each respective claim renders the claim(s) indefinite because the phrase lacks proper antecedent basis.  It is unclear whether Applicant intended to refer back to the “a body vessel” in line 1 of each respective claim or introduce a new, additional “body” to each respective claim.  To move prosecution forward, the Examiner has assumed Applicant intended to refer back to the “a body vessel” in line 1 of each respective claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al. (US 2014/0277096).
Richter discloses (see Figs. 5A-5C) a system and method of using a temporary valve comprising the following claim limitations:
(claim 1) A method of deployment of a temporary valve (71, as shown in Figs. 5A-5C) comprising guiding the temporary valve to a target position in a vessel in an inverted configuration (as shown in Fig. 5A; see Abstract; [0028]; [0060]-[0061]; [0065]), said temporary valve (71) comprising a sheath having a first section (72, Figs. 5A-5C) and a second section (75, Figs. 5A-5C), said first section attached to a distal end of said second section (as shown in Figs. 5A-5C), wherein said temporary valve (71) is attached to and housed by an inner surface of said first section (72) in the inverted configuration (as expressly shown in Fig. 5A; [0060]-[0061]; valve 71 expressly inverted and housed within sheath portions 72/75), said temporary valve (71) extending from a first valve end (i.e. right end in Fig. 5C) to a second valve end (i.e. left end in Fig. 5C) (as shown best in Fig. 5C); and advancing a dilator (80, Fig. 5B) distally through said sheath (75) (as shown in Figs. 5B-5C), said distal advancement moving said temporary valve (71) from an inverted configuration (as shown in Figs. 5A-5B; [0064]) to a radially expanded canopy configuration (as shown in Fig. 5C; [0064]), wherein said temporary valve (71) is oriented on an outer surface of said first section (72) in said radially expanded canopy configuration (as expressly shown in Fig. 5C; [0060]); and
(claim 8) A method of removing a temporary valve device (device shown in Figs. 5A-5C) from a body vessel, said temporary valve device comprising a sheath having a first section (72, Figs. 5A-5C) and a second section (75, Figs. 5A-5C), said first section attached to a distal end of said second section (as shown in Figs. 5A-5C); and a temporary valve (71, Figs. 5A-5C) attached to an .

Allowable Subject Matter
Claims 7 and 9 contain allowable subject matter, but remain subject to the 112 rejections set forth above that must be resolved before the claims can be in proper condition for allowance.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that claims 2-6 remain subject to the 112 rejections set forth above that must be resolved before the claims can be rewritten in independent form and be in proper condition for allowance.  Claims 5-6 still further remain subject to the claim objections set forth above which must be resolve before these claims can be rewritten in independent form and be in proper condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Parker (US 2011/0152760), Haug et al. (US 2005/0283231), Coughlin (US 2007/0149996), and O’Donnell et al. (US 2015/0342717).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771